Opinion issued December 17, 2003










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-01029-CV
____________

IN RE HOWARD R. BETHEL, III AND HRB & ASSOCIATES, INC.,
Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelators, Howard R. Bethel, III and HRB & Associates, Inc., have filed a
petition for a writ of mandamus complaining of Judge Donovan’s


 August 27, 2003
order, in which he granted a motion to extend effective date of judgment and motion
for new trial that had been filed by the real party-in-interest, TechHealth, Inc.
          We deny the petition for a writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Higley.